Citation Nr: 0521723	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-25 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had seven years of active military service, to 
include the period from May 1977 to May 1981 and from August 
1981 to August 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for 
bilateral hearing loss, and assigned a noncompensable (0 
percent) evaluation.  The veteran has appealed the issue of 
entitlement to an initial compensable evaluation.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in January 2005.  A transcript of the 
hearing testimony has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the transcript of the veteran's hearing, held in 
January 2005, shows that he essentially asserted that his 
hearing acuity has worsened since his last VA examination, 
and that the use of hearing aids was now a necessity.  The 
veteran was last afforded a VA audiological examination in 
August 2002.  Reports from Susan Swain, CCC-A, dated in April 
2003, show that the veteran was fitted with hearing aids.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran argues, and there is 
evidence to show, that his hearing loss has worsened since 
his most recent VA examination.  On remand, he should be 
scheduled for audiological and ear disease examinations.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
actions:

1.  The RO should arrange for the veteran 
to be afforded a VA audiological 
examination.  He has requested that this 
be done at the VA facility in Lake City 
if an audiologist is available at that 
location.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

